                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                         Case No. 3:20-CR-21
          v.
                                                         JUDGES VARLAN/POPLIN
  ANMING HU


                               MOTION TO CONTINUE TRIAL

        The United States of America, by Francis M. Hamilton III, Acting United States Attorney

 for the Eastern District of Tennessee, hereby moves the Court to continue the trial in this case

 which is currently scheduled to begin on May 25, 2021, to allow the Court and the parties to

 address the Government’s Motion filed pursuant to Section 4 of the Classified Information

 Procedures Act (“CIPA”), (hereafter “CIPA § 4 Motion”). [See Doc. 37.] The Government

 respectfully submits that a 60-day continuance of the trial would serve the ends of justice and

 outweigh the interest of the Defendant and the public in a speedy trial.

        At the initial appearance in this case, the Government informed the Court and the

 Defendant that issues regarding the discovery of classified information would likely arise in the

 case and therefore, the Government would invoke the procedures in CIPA. On March 16, 2020,

 the Government filed a Motion for a Pretrial Conference Pursuant to CIPA § 2 and the

 Designation of a Classified Information Security Officer. [Doc. 16.] Thereafter, the Court held

 a pretrial conference and ordered the Government to file its CIPA § 4 Motion by July 1, 2020.

 [See Doc. 27.] On July 1, 2020, the Government filed its CIPA § 4 Motion. [See Doc. 37.]

        The Government’s CIPA § 4 Motion presents novel logistical and legal issues.

 Logistically, a Classified Information Security Officer (“CISO”) is assigned to the case and has

 assisted the Court with securing the required security clearances for court personnel. The CISO



Case 3:20-cr-00021-TAV-DCP Document 65 Filed 04/09/21 Page 1 of 4 PageID #: 584
 has also assisted the Court in obtaining appropriate storage containers to allow the security of

 classified information. These steps are atypical and require a significant amount of time to

 complete. Moreover, delays related to the COVID-19 pandemic have further impacted the

 logistics of considering the Government’s CIPA § 4 Motion. [See Doc. 62 at p. 2, Memorandum

 and Order dated November 12, 2020, (“The Court observes that administrative delays relating to

 the COVID-19 pandemic have affected the litigation of the Government’s CIPA motion.”)]

        The Government’s CIPA § 4 Motion also raises important and novel legal issues.

 Section 4 of CIPA provides a procedural mechanism to protect classified information, sources,

 and methods, while simultaneously ensuring that the government is able to satisfy its discovery

 obligations. [See Doc. 16 at p. 3.] While CIPA does not create any new right of discovery or

 expand the discovery rules, pursuant to Section CIPA § 4, district courts have the opportunity to

 assess whether, and the extent to which, specified items of classified information should be

 disclosed to the defense. [Id. at 4.]

        In granting two previous uncontested continuance motions filed by the Defendant, the

 Court has recognized the novelty and complexity raised in the Government’s CIPA § 4 Motion.

 [See Doc. 27 at p. 4, Memorandum and Order dated May 6, 2020, (“The Court finds that this

 case involves novel and legal issues to include information that the Government seeks to

 withhold from discovery under the CIPA…”); Doc. 62 at p. 2, (finding that the case continues to

 be complex in part due the novel legal issues presented by the Government’s CIPA § 4 Motion)]

        The Defendant has also repeatedly recognized the importance and novelty presented by

 CIPA. [See Doc. 18 at p. 2, Defendant’s Response to the Government’s Motion for a Pretrial

 Conference Pursuant to CIPA § 2, (“Any claim that the government needs to protect evidence by

 excluding it from Dr. Hu’s defense is a serious legal matter that could deprive Dr. Hu of a fair



                                                  2

Case 3:20-cr-00021-TAV-DCP Document 65 Filed 04/09/21 Page 2 of 4 PageID #: 585
 trial.”); Doc. 19, Defendant’s Motion to Continue (identifying CIPA as among the novel and

 unique issues in the case); Doc. 22 at p. 2, Order, (Defense counsel “stated that, given the time

 needed to resolve issues relating to potential classified information … he would like a motion

 deadline thirty days after the Court ruled on a motion by the Government to protect classified

 information from discovery.”); Doc. 27 at p. 2, (“The Defendant contends that the procedures

 relating to classified information also require more time in this case and that additional motion

 practice may be necessary in relation to that information.”)]

        The amount of time between the filing of this Motion and the trial is not sufficient to

 fully litigate the important and novel legal issues raised in the Government’s CIPA § 4 Motion.

 The applicable timeframes for the parties to file any objections, responses to any objections, and

 any replies after a Report and Recommendation (“R&R”) is issued on the Government’s CIPA

 § 4 Motion will likely exceed the current trial date of May 25, 2021. Moreover, any submission

 by the Government that addresses the merits of the CIPA § 4 Motion will most certainly contain

 classified information. As such, the Government may need to seek an extension of the filing

 deadlines in order to allow for the review of the filing by other components of the U.S.

 Department of Justice prior to submission to the Court.

        In addition, once the Court issues its Order on the Government’s CIPA § 4 Motion, the

 Government may pursue an interlocutory appeal under CIPA in certain instances. Pursuant to

 CIPA § 7, the Government may seek an interlocutory appeal from a district court order

 “authorizing the disclosure of classified information, imposing sanctions for nondisclosure of

 classified information, or refusing a protective order sought by the United States to prevent the

 disclosure of classified information.” The Government has fourteen days after the entry of the




                                                  3

Case 3:20-cr-00021-TAV-DCP Document 65 Filed 04/09/21 Page 3 of 4 PageID #: 586
 district court’s order to file its appeal and “the trial shall not commence until the appeal is

 resolved.” 18 U.S.C. App. III, § 7(b).

        Due to the importance and novelty of the issues presented by the Government’s CIPA § 4

 Motion and the timeframes under which the parties have to file pleadings subsequent to the

 issuance of the R&R, the Government respectfully requests a 60-day continuance. The requested

 continuance should allow sufficient time for the complex issues to be addressed by the parties

 and the Court prior to commencement of the trial. The Court has already designated the case as

 complex, the Defendant has obtained two previous continuances, and the Defendant is not

 incarcerated.

        For these reasons, the Government respectfully submits that the requested continuance

 serves the ends of justice and outweighs any interest by the Defendant and the public in

 proceeding to trial on May 25, 2021. The undersigned counsel has conferred with counsel for

 the Defendant on this Motion. Counsel for the Defendant has advised that he opposes the

 Motion.

        Respectfully submitted on April 9, 2021.

                                                        FRANCIS M. HAMILTON III
                                                        ACTING UNITED STATES ATTORNEY


                                                By:     s/ Casey T. Arrowood
                                                        Assistant United States Attorney
                                                        TN BPR No. 038225
                                                        800 Market Street, Suite 211
                                                        Knoxville, TN 37902
                                                        (865) 545-4167
                                                        Casey.Arrowood2@usdoj.gov




                                                   4

Case 3:20-cr-00021-TAV-DCP Document 65 Filed 04/09/21 Page 4 of 4 PageID #: 587
